                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION


                                                  §
DARELTECH, LLC,                                   §
                                                  §
v.                                                §    Civil Action No. 4:18cv702
SAMSUNG ELECTRONICS CO., LTD.,                    §    Judge Mazzant
ET AL.                                            §

                          MEMORANDUM OPINION AND ORDER

       Pending before the Court are Plaintiff Dareltech, LLC’s (“Plaintiff” or “Dareltech”) Claim

Construction Opening Brief (Dkt. #38), Defendant Samsung Electronics Co., Ltd.’s (“Defendant”

or “Samsung”) Responsive Claim Construction Brief (Dkt. #39), and Plaintiff’s Claim

Construction Reply Brief (Dkt. #45). Also before the Court are the parties’ October 1, 2019 Joint

Claim Construction and Prehearing Statement (Dkt. #35) and the parties’ January 10, 2020 Joint

Claim Construction Chart (Dkt. #51). The Court held a claim construction hearing on February

27, 2020, to determine the proper construction of the disputed claim terms in United States Patent

Nos. 8,593,427 (the “’427 Patent”); 8,717,328 (the “’328 Patent”); and 9,075,612 (the “’612

Patent”) (collectively, the “patents-in-suit”).

       The Court issues this Claim Construction Memorandum Opinion and Order and hereby

incorporates-by-reference the claim construction hearing and transcript as well as the

demonstrative slides presented by the parties during the hearing. For the following reasons, the

Court provides the constructions set forth below.
                                                      TABLE OF CONTENTS


BACKGROUND ............................................................................................................................ 3

LEGAL STANDARDS .................................................................................................................. 4

ANALYSIS               ............................................................................................................................... 7

           I.         Agreed Claim Terms ............................................................................................. 7
           II.        Disputed Claim Terms ......................................................................................... 10
                      A. “mathematically upscaling,” “upscaled,” “scaling” .................................... 10

                      B. “a second portion of the display screen and associated sensors, which is
                      configured in a powered-off state and incapable of receiving user input”.......... 21

                      C. “removing the second portion from the available display area and returning
                      the second portion to the powered-off state” and “based at least in part on
                      whether the second portion is in a powered-on state”......................................... 27

                      D. “incapable of receiving user input” ............................................................. 31

                      E. “graphical content data structure” ................................................................ 34

                      F. “unlock image” ............................................................................................. 39

CONCLUSION ............................................................................................................................. 43




                                                                         2
                                          BACKGROUND

        Plaintiff alleges infringement of United States Patent Nos. 8,593,427, 8,717,328, and

9,075,612. The ’427 Patent and ’328 Patent share a common specification. The ’427 Patent, titled

“System and Method for Managing Display Power Consumption,” issued on November 26, 2013,

and bears an earliest priority date of May 10, 2013. The ’328 Patent is also titled “System and

Method for Managing Display Power Consumption,” issued on May 6, 2014, and bears an earliest

priority date of May 23, 2013. Plaintiff submits that the ’427 and ’328 Patents relates to “various

aspects of managing display power consumption” (Dkt. #38 at p. 6).1 The Abstract of the ’427

and ’328 Patents states:

       Systems and methods for managing display power consumption are disclosed. In
       some embodiments first information is displayed in an available display area
       including a first portion of a display screen in a configuration having a set of
       portions. The set of portions includes the first portion of the display screen, which
       is configured in a powered-on state to perform display functions and receive user
       input, and a second portion of the display screen, which is configured in a powered-
       off state. Responsive to a user indication in the in the first portion, the second
       portion is added to the available display area by transitioning the second portion to
       the powered-on state to perform display functions and receive user input. Second
       information is displayed in the second portion.

        The ’612 Patent is a continuation-in-part of the ’328 Patent and ’427 Patent. The ’612

Patent, titled “System and Method for Managing Display Power Consumption,” issued on July 7,

2015, and bears an earliest priority date of May 10, 2013. Plaintiff submits that the ’612 Patent

“describes various modes of operation, including a mode which may be selected by swiping on an

object displayed on the screen.” (Dkt. #38 at p. 8). The Abstract of the ’612 Patent states:

       A device includes a display screen that may be directed to function in one of
       multiple modes. The device may be configured to direct the display to shift between
       modes. In one mode, first information is displayed in an available display area
       including a first portion of a display screen in a display screen mode having a set
       of portions of the display screen. The set of portions may include the first portion

1
  Citations to the parties’ filings are to the filing’s number in the docket (Dkt. #) and pin cites are
to the page numbers assigned through ECF.


                                                   3
       of the display screen, which is configured in a powered-on state to perform display
       functions and receive user input, and a second portion of the display screen, which
       is configured in a powered-off state. In another mode, the entire screen may
       function in a powered-on state. One of the particular modes may be selected by
       swiping on object displayed by the screen to select a particular mode while the
       display is in a sleep mode.

                                     LEGAL STANDARDS

       Claim construction is a matter of law. Markman v. Westview Instruments, Inc., 52 F.3d

967, 979 (Fed. Cir. 1995). The purpose of claim construction is to resolve the meanings and

technical scope of claim terms. U.S. Surgical Corp. v. Ethicon, Inc., 103 F.3d 1554, 1568 (Fed.

Cir. 1997). When the parties dispute the scope of a claim term, “it is the court’s duty to resolve

it.” O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351, 1362 (Fed. Cir. 2008).

       “It is a ‘bedrock principle’ of patent law that ‘the claims of a patent define the invention to

which the patentee is entitled the right to exclude.’” Phillips v. AWH Corp., 415 F.3d 1303, 1312

(Fed. Cir. 2005) (quoting Innova/Pure Water, Inc. v. Safari Water Filtration Sys., Inc., 381 F.3d

1111, 1115 (Fed. Cir. 2004)). The Court examines a patent’s intrinsic evidence to define the

patented invention’s scope. Id. at 1313–14; Bell Atl. Network Servs., Inc. v. Covad Commc’ns

Group, Inc., 262 F.3d 1258, 1267 (Fed. Cir. 2001). Intrinsic evidence includes the claims, the rest

of the specification, and the prosecution history. Phillips, 415 F.3d at 1312–13; Bell Atl. Network

Servs., 262 F.3d at 1267. The Court gives claim terms their ordinary and customary meaning as

understood by one of ordinary skill in the art at the time of the invention. Phillips, 415 F.3d at

1312–13; Alloc, Inc. v. Int’l Trade Comm’n, 342 F.3d 1361, 1368 (Fed. Cir. 2003).

       Claim language guides the Court’s construction of claim terms. Phillips, 415 F.3d at 1314.

“[T]he context in which a term is used in the asserted claim can be highly instructive.” Id. Other

claims, asserted and unasserted, can provide additional instruction because “terms are normally

used consistently throughout the patent.” Id. Differences among claims, such as additional



                                                 4
limitations in dependent claims, can provide further guidance. Id.

       “[C]laims ‘must be read in view of the specification, of which they are a part.’” Id. at 1315

(quoting Markman, 52 F.3d at 979). “[T]he specification ‘is always highly relevant to the claim

construction analysis. Usually, it is dispositive; it is the single best guide to the meaning of a

disputed term.’” Id. (quoting Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir.

1996)); Teleflex. Inc. v. Ficosa N. Am. Corp., 299 F.3d 1313, 1325 (Fed. Cir. 2002). In the

specification, a patentee may define his own terms, give a claim term a different meaning than it

would otherwise possess, or disclaim or disavow some claim scope. Phillips, 415 F.3d at 1316.

Although the Court generally presumes terms possess their ordinary meaning, this presumption

can be overcome by statements of clear disclaimer. See SciMed Life Sys., Inc. v. Advanced

Cardiovascular Sys., Inc., 242 F.3d 1337, 1343–44 (Fed. Cir. 2001). This presumption does not

arise when the patentee acts as his own lexicographer. See Irdeto Access, Inc. v. EchoStar Satellite

Corp., 383 F.3d 1295, 1301 (Fed. Cir. 2004).

       The specification may also resolve ambiguous claim terms “where the ordinary and

accustomed meaning of the words used in the claims lack sufficient clarity to permit the scope of

the claim to be ascertained from the words alone.” Teleflex, 299 F.3d at 1325. For example, “[a]

claim interpretation that excludes a preferred embodiment from the scope of the claim ‘is rarely,

if ever, correct.’” Globetrotter Software, Inc. v. Elan Computer Group Inc., 362 F.3d 1367, 1381

(Fed. Cir. 2004) (quoting Vitronics, 90 F.3d at 1583). But, “[a]lthough the specification may aid

the court in interpreting the meaning of disputed language in the claims, particular embodiments

and examples appearing in the specification will not generally be read into the claims.” Constant

v. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571 (Fed. Cir. 1988); accord Phillips, 415 F.3d

at 1323.




                                                 5
       The prosecution history is another tool to supply the proper context for claim construction

because a patentee may define a term during prosecution of the patent. Home Diagnostics Inc. v.

LifeScan, Inc., 381 F.3d 1352, 1356 (Fed. Cir. 2004) (“As in the case of the specification, a patent

applicant may define a term in prosecuting a patent.”).          The well-established doctrine of

prosecution disclaimer “preclud[es] patentees from recapturing through claim interpretation

specific meanings disclaimed during prosecution.” Omega Eng’g Inc. v. Raytek Corp., 334 F.3d

1314, 1323 (Fed. Cir. 2003). “Indeed, by distinguishing the claimed invention over the prior art,

an applicant is indicating what the claims do not cover.” Spectrum Int’l v. Sterilite Corp., 164 F.3d

1372, 1378–79 (Fed. Cir. 1988) (quotation omitted). “As a basic principle of claim interpretation,

prosecution disclaimer promotes the public notice function of the intrinsic evidence and protects

the public’s reliance on definitive statements made during prosecution.” Omega Eng’g, 334 F.3d

at 1324. However, the prosecution history must show that the patentee clearly and unambiguously

disclaimed or disavowed the proposed interpretation during prosecution to obtain claim allowance.

Middleton Inc. v. 3M Co., 311 F.3d 1384, 1388 (Fed. Cir. 2002). Statements will constitute

disclaimer of scope only if they are “clear and unmistakable statements of disavowal.” See Cordis

Corp. v. Medtronic AVE, Inc., 339 F.3d 1352, 1358 (Fed. Cir. 2003). An “ambiguous disavowal”

will not suffice. Schindler Elevator Corp. v. Otis Elevator Co., 593 F.3d 1275, 1285 (Fed. Cir.

2010) (citation omitted).

       Although “less significant than the intrinsic record in determining the legally operative

meaning of claim language,” the Court may rely on extrinsic evidence to “shed useful light on the

relevant art.” Phillips, 415 F.3d at 1317 (quotation omitted). Technical dictionaries and treatises

may help the Court understand the underlying technology and the manner in which one skilled in

the art might use claim terms, but such sources may also provide overly broad definitions or may




                                                 6
not be indicative of how terms are used in the patent. Id. at 1318. Similarly, expert testimony may

aid the Court in determining the particular meaning of a term in the pertinent field, but “conclusory,

unsupported assertions by experts as to the definition of a claim term are not useful.” Id.

Generally, extrinsic evidence is “less reliable than the patent and its prosecution history in

determining how to read claim terms.” Id.

       The Supreme Court of the United States has “read [35 U.S.C.] § 112, ¶ 2 to require that a

patent’s claims, viewed in light of the specification and prosecution history, inform those skilled

in the art about the scope of the invention with reasonable certainty.” Nautilus, Inc. v. Biosig

Instruments, Inc., 134 S. Ct. 2120, 2129 (2014). “A determination of claim indefiniteness is a

legal conclusion that is drawn from the court’s performance of its duty as the construer of patent

claims.” Datamize, LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1347 (Fed. Cir. 2005)

(citations and internal quotation marks omitted), abrogated on other grounds by Nautilus, 134

S. Ct. 2120. “Indefiniteness must be proven by clear and convincing evidence.” Sonix Tech. Co.

v. Publ’ns Int’l, Ltd., 844 F.3d 1370, 1377 (Fed. Cir. 2017).

                                            ANALYSIS

  I.   Agreed Claim Terms

       The parties agreed to the constructions of the following terms/phrases in their January 10,

2020 Joint Claim Construction Chart Pursuant to P.R. 4-5(d):

 Claim Term/Phrase                              Agreed Construction
 “powered-off state”                            “state in which no power is applied”

 ’427 Patent: Claims 1, 7, 13;

 ’328 Patent: Claims 1, 8, 15;

 ’612 Patent: Claims 10, 14, 17.




                                                  7
“powered-on state”                            “state in which power is applied”

’427 Patent: Claims 1, 2, 5, 7, 8, 11, 13,
14;

’328 Patent: Claims 1, 3, 5, 8, 10, 13, 15,
17;

’612 Patent: Claims 10, 13, 14, 15.

“a particular unlock gesture of the unlock    “one unlock gesture from the group of unlock
gestures”                                     gestures associated with the unlock image”

’612 Patent: Claims 10, 14.

“another particular unlock gesture of the     “a different unlock gesture from the group of
unlock gestures”                              unlock gestures associated with the same unlock
                                              image”
’612 Patent: Claims 10, 14.

“unlock gestures”                             “gestures for unlocking an electronic device”

’612 Patent: Claims 10, 14.

“gesture”                                     “a motion of the object/appendage making
                                              contact with the touch screen (e.g. a pattern
’612 Patent: Claims 10, 11, 12, 14.           drawn with a user’s finger)”

“locked state”                                “a state in which a user is prevented from
                                              accessing specific functions or capabilities”
’612 Patent: Claims 10, 14, 16.

“unlocked state”                              “a state in which the device is not prevented
                                              from performing a predefined set of actions”
’612 Patent: Claims 10, 14.

“the powered-off state”                       “a powered-off state”

’612 Patent: Claims 10, 17;

‘328 Patent: Claims 1, 8, 15.




                                                8
 “the other particular unlock gesture         The parties agree that antecedent basis for this
 further comprises causing the other          phrase is “another particular unlock gesture of
 portion of the display to not perform        the unlock gestures…” in claim 10
 display functions and not receive user
 input”
 ’612 Patent, Claim 11.

 “the other particular unlock gesture”        The parties agree that antecedent basis for this
                                              phrase is “another particular unlock gesture of the
 ’612 Patent, Claim 11.                       unlock gestures” in claim 10

 “the other portion”                          The parties agree that antecedent basis for this
                                              phrase is “another portion of the display in the
 ’612 Patent: Claims 11, 17.                  powered-off state” in claim 10 (for claim 11) and
                                              “another portion of the display in a powered-off
                                              state” in claim 14 (for claim 17)

 “the particular unlock gesture further       The parties agree that antecedent basis for this
 comprises causing the portion of the         phrase is “a particular unlock gesture of the unlock
 display to perform display functions and     gestures” in claim 10
 receive user input”

 ’612 Patent, Claim 12.

 “the portion”                                The parties agree that antecedent basis for this
                                              phrase is “at least a portion of the display in a
 ’612 Patent: Claims 12, 15.                  powered-on state” in claim 10 (for claim 12) and
                                              “at least a portion of the display in a powered-on
                                              state” in claim 14 (for claim 15)

 “the powered-on state of the proportional    The parties agree that antecedent basis for this
 configuration mode”                          phrase is “a proportional configuration mode
                                              that puts at least a portion of the display in a
 ’612 Patent, Claim 15.                       powered-on state” in claim 14

 “the powered-off state of the proportional   The parties agree that antecedent basis for this
 configuration mode”                          phrase is “another portion of the display in a
                                              powered-off state” in claim 14
 ’612 Patent, Claim 17.


(Dkt. #51, Exhibit 3 at pp. 2–4). In view of the parties’ agreement on the proper construction of

the identified terms, the Court hereby ADOPTS the parties’ agreed constructions.

       During the Claim Construction Hearing, the parties agreed to the construction of the



                                                9
following term:

 Claim Term/Phrase                              Agreed Construction
 “power management module”                      “a module that manages power”

 ’612 Patent, Claims 10, 14


    In view of the parties’ agreement on the proper construction of the identified term, the Court

hereby ADOPTS the parties’ agreed constructions.

 II.    Disputed Claim Terms

        A. “mathematically upscaling,” “upscaled,” “scaling”

     Disputed Term                  Plaintiff’s Proposal               Defendant’s Proposal
 “mathematically              “increasing the active area of a   “using mathematical techniques
 upscaling”                   display screen displaying          to make a displayed image larger”
                              visual elements of a software
 “upscaled”                   application (e.g. displaying an
                              application screen of a
                              software application that is
                              larger than a corresponding
                              icon of the software
                              application)”


 “scaling”                             Same construction as “mathematically upscaling”


(Dkt. #51, Exhibit 2 at p. 2). The parties submit that the terms “mathematically upscaling” and

“upscaled” appear in Claims 1, 7, and 13 of the ’427 Patent. (Dkt. #51, Exhibit 2 at p. 2). The

parties submit that the term “scaling” appears in Claim 5 of the ’328 Patent. (Dkt. #51, Exhibit 2

at p. 2).

               1. The Parties’ Positions

        The parties dispute whether “mathematically upscaling” requires making “a displayed

image larger,” as Defendant proposes, or if it instead requires “increasing the active area of a

display screen displaying visual elements,” as Plaintiff proposes. Plaintiff argues that there is no



                                                 10
basis to include the term “image” in construing mathematical upscaling, because independent

claims 1, 7, and 13 of the ’427 Patent specify that the “first information” is mathematically

upscaled, and not an “image.” (Dkt. #38 at pp. 16–17). Plaintiff further argues that there is no

mention of mathematically upscaling an “image” in the claims of the ’328 Patent. (Dkt. #38 at

p. 17).

          Plaintiff also contends that “first information” is never limited to an “image” in the

specification or claims. (Dkt. #38 at p. 17). According to Plaintiff, the figures show that when a

second portion is added to the available display area second information is generated by

mathematically upscaling the first information as proposed in its construction. (Dkt. #38 at pp. 17–

18) (citing ’427 Patent at Figures 5 & 6). Plaintiff further argues that the patentees acted as their

own lexicographers with respect to the phrase “mathematically upscaling.” (Dkt. #38 at p. 19)

(citing Dkt. #38, Exhibit 9 at 145:7-22; Dkt. #38, Exhibit 10). Finally, Plaintiff argues that the

term “mathematically upscaling” does not appear in the examiner’s Reasons for Allowance.

(Dkt. #38 at p. 19) (citing Dkt. #38, Exhibit 4 at pp. 181–183). Plaintiff contends that the examiner

understood that the second information need not be image data and could include text data.

(Dkt. #38 at pp. 19–20) (citing Dkt. #38, Exhibit 4 at p. 143).

          Defendant responds that the specifications of the ’427 Patent and ’328 Patent contain no

definitions for either the terms “mathematically upscaling” or “upscaling,” and that there is

nothing in the intrinsic evidence that indicates that the patentees acted as their own lexicographer.

(Dkt. #39 at pp. 15–16) (citing Dkt. #38, Exhibit 10 at 6; Dkt. #38, Exhibit 9 at 148:23-149:7; ’427

Patent at 5:15–16, 22:63–65, 24:19–20, Figure 27). Defendant further argues that nothing in

Figures 5 and 6 has been scaled. (Dkt. #39 at pp. 16-17) (citing ’427 Patent at 16:65–17:43).

          Defendant next argues that Figs. 7–8 explicitly show an image that has been “upscaled.”




                                                 11
(Dkt. #39 at p. 18) (citing ’427 Patent at 18:46–53, Figures 7–10). Defendant also contends that

the specifications in each patent explicitly state that image size is determined by scaling. (Dkt. #39

at p. 19) (citing ’427 Patent at 18:1–8, 18:46–53).         Defendant further argues that all the

“information” disclosed in the specification and recited in the claims comprises images displayed

to a user. (Dkt. #39 at p. 19) (citing ’427 Patent at 4:44–47). Defendant also argues that the

examiner understood that “mathematically upscaling” involved enlarging an image. (Dkt. #39 at

p. 20) (citing Dkt. #38, Exhibit 4 at pp. 142–43; Dkt. #38, Exhibit 5 at pp. 129–30). Defendant

also contends that the extrinsic evidence supports its construction. (Dkt. #39 at pp. 21–22).

Finally, Defendant argues that there is no support for Plaintiff’s construction. (Dkt. #39 at p. 23)

(citing ’427 Patent at Claim 1, 28:61–64, 18:1–8).

       Plaintiff replies that no embodiment in the ’428 Patent or ’328 Patent require that an image

is upscaled. (Dkt. #45 at p. 4). Plaintiff argues that “upscaling” has more than one “ordinary”

meaning, and Defendant’s reliance on the term’s “ordinary” meaning does not resolve the parties’

dispute. (Dkt. # 45 at p. 4).        Plaintiff further contends that the patentees acted as their

lexicographer, because the specification may define claim terms “by implication” such that the

meaning may be “found in or ascertained by a reading of the patent documents.” (Dkt. #45 at p. 5)

(citing SciMed Life Sys., Inc. v. Advanced Cardiovascular Sys., Inc., 242 F.3d 1337, 1344 (Fed.

Cir. 2001)). According to Plaintiff, “mathematically upscaling is the step that populates the

increased, active area of the display with content.” (Dkt. #45 at p. 5) (emphasis in original).

Finally, Plaintiff argues that the marketing material cited by Defendant is not helpful to the Court

in light of the intrinsic evidence. (Dkt. #45 at p. 6).

                2. Analysis

        As an initial matter, the parties agree that the terms “mathematically upscaling,”




                                                   12
“upscaled,” and “scaling” should have the same construction. (Dkt. #39 at p. 24 n.10; Dkt. #51,

Exhibit 2 at p. 2). The Court agrees that the arguments and evidence applies equally to each of

these terms, but notes that the usage of each terms varies. Accordingly, the Court will construe

each term consistent with how it appears in the claim.

       Starting with the claim language, the claims generally recite two portions of a display

screen, with one portion initially in a powered-off state. The powered-off portion is then powered-

on and added to the available display area.       Specifically, claim 1 recites “displaying first

information in an available display area comprising a first portion of a display screen,” and then

adding a second portion of the display screen “to the available display area by transitioning the

second portion to the powered-on state.” Second information is then displayed in the second

portion. Claim 1 recites that the second information is generated “by mathematically upscaling

the first information, wherein the second information comprises a portion of the first information

upscaled for display in both the second portion and the first portion.” Thus, the claim language

indicates that upscaling means “increasing the size of.” Specifically, the claim language recites

that after the second portion of the display is added to the available display, the displayed first

information must be in “both the second portion and the first portion,” which indicates that the

first information must be increased in size.

       The specification further confirms that “mathematically upscaling” means “increasing the

size of.” For example, Figures 7 and 8 show an image that has been “upscaled.” Specifically,

“scaled element” (830) in Figure 8 is larger than “scaled element” (730) in Figure 7.




                                                13
’427 Patent at Figures 7 & 8 (highlight added). Moreover, the specification explicitly states that

image size is determined by scaling:

       In some embodiments, a size of scaled element 730 is determined by scaling
       elements of the graphical content data structure for display in the available display
       area based at least in part on a dimension of the available display area. In some
       embodiments, a size of scaled element 730 is determined by scaling elements of the
       graphical content data structure for display in the available display area based at
       least in part on whether the second portion is in a powered-on state.

Id. at 18:1–8 (emphasis added); see also 18:46–53 (same discussion regarding Figure 8). These

excerpts are the only parts of the patents that relate to upscaling, and therefore indicate that it is

directed to the image size. Indeed, Plaintiff admits that the specifications of the ’427 Patent and



                                                 14
’328 Patent contain no definitions for either the terms “mathematically upscaling” or “upscaling.”

(Dkt. #38, Exhibit 10 at 5) (“With regard to ‘mathematically upscaling,’ the specification does not

define ‘upscaling’”; see also Dkt. #39, Exhibit 3 at 148:23-149:7 (“I don’t know that there would

be anywhere in the patent that defines that in the way you are asking.”). A search of the

specification indicates that the term “mathematically upscaling” is used with no further definition

and only appears in the exact way it is recited in the claim language (i.e., “generating the second

information by mathematically upscaling the first information”). See e.g., ’427 Patent at 5:15–6,

22:63–65, 24:19–20, Figure 27)..

       The prosecution histories of the ’427 and ’328 Patents also indicates that “mathematically

upscaling” means “increasing the size of.” For example, during prosecution of both the ’427

Patent and ’328 Patent, the Examiner stated that the “mathematically upscaling” limitation was

taught by U.S. Pat. App. Pub. No. 2010/0088634 to Tsuruta et al. (“Tsuruta”). Tsuruta disclosed

that the “overall size of the output image may be enlarged or reduced with its aspect ratio

maintained.” (Dkt. #38, Exhibit 4 at p. 143; Dkt. #38, Exhibit 5 at pp. 129-130). An example of

this is illustrated in Figure 34 from Tsuruta:




                                                 15
Tsuruta at Figure 34.      Thus, a person of ordinary skill in the art would understand that

“mathematically upscaling” involved “increasing the size of.”

       Plaintiff contends that “[t]here is not a single example or description of making a displayed

image larger.” (Dkt. #38 at p. 18). Specifically, Plaintiff argues that Figure 6 illustrates the second

portion of the display in the available display area expanded from the first portion of the display

in Figure 5. (Dkt. #38 at p. 18).




                                                  16
’427 Patent at Figures 5 & 6. The Court disagrees with Plaintiff’s characterization of Figures 5

and 6. Figure 5 shows a first portion of the screen (515) that is powered-on, and displays nine

icons, along with certain other graphical indications (e.g., time). Figure 5 further illustrates that a

second portion of the screen (520) is powered-off. Figure 6 shows a display where the second

portion (620) is powered-on, and displays an additional eighteen icons. Nowhere in either of these

figures has anything been upscaled.

       Indeed, Figure 6 only adds “second information” displayed in the “the second portion.”

However, the “second information” displayed in Figure 6 does not include “a portion of the first

information upscaled for display in both the second portion and the first portion,” as required by

Claim 1 of the ’427 Patent. Instead, the “first information” is only displayed in the “first portion,”

and is not displayed in the “second portion.” In contrast to Figures 5 and 6, Figures 7 and 8

illustrate “scaled elements,” one of which (830) is larger than the other (730). Moreover, the



                                                  17
specification states that “a size of scaled element 730 is determined by scaling elements.” ’427

Patent at 18:1. Accordingly, the Court rejects Plaintiff’s argument that “[t]here is not a single

example or description of making a displayed image larger.” (Dkt. #38 at p. 18).

       Turning to the parties’ constructions, Plaintiff’s construction can be divided into two parts.

The first part recites “increasing the active area of a display screen displaying visual elements of

a software application.” The second part is a parenthetical that recites “(e.g. displaying an

application screen of a software application that is larger than a corresponding icon of the software

application).”   Regarding the first part of Plaintiff’s construction, Plaintiff asserts that

“mathematical upscaling” results in “increasing the active area of a display screen.” However,

increasing the area of the display is already recited in the claims, and would render the term

“mathematical upscaling” meaningless. For example, claim 1 recites the following in a separate

element: “responsive to a user indication in the in the [sic] first portion, adding the second portion

to the available display area by transitioning the second portion to the powered-on state to perform

display functions and receive user input.” ’427 Patent at Claim 1 (emphasis added).

       Plaintiff argues that it does not take the position that mathematically upscaling itself

increases the area of the display screen. (Dkt. #45 at p. 5). Instead, Plaintiff contends that it

“described that mathematically upscaling is the step that populates the increased, active area of

the display with content.” (Dkt. #45 at p. 5) (emphasis in original). First, the term “populates”

does not appear in Plaintiff’s construction. More importantly, Plaintiff’s construction plainly

states “increasing the active area of a display screen,” which is recited earlier in the claims.

       During the Claim Construction Hearing, Plaintiff argued that the recited “first information”

can include information that is not displayed until it is upscaled. The Court agrees that the “first

information” may include additional information not displayed before upscaling. However, the




                                                 18
claims require upscaling the displayed portion of the first information, and not an undisplayed

portion of the first portion. For example, claim 1 of the ’427 Patent recites “displaying first

information in an available display area comprising a first portion of a display screen . . . generating

the second information by mathematically upscaling the first information, wherein the second

information comprises a portion of the first information upscaled for display in both the second

portion and the first portion” Accordingly, the Court rejects Plaintiff’s argument that the first

information that is displayed does not require upscaling.

        Regarding the second part of Plaintiff’s construction, the example of Figures 5 and 6

provided by Plaintiff does not meet the parenthetical portion of Plaintiff’s construction. Instead,

Figure 6 shows a display where the second portion (620) is powered-on and displays an additional

eighteen icons. This is not “displaying an application screen of a software application that is larger

than a corresponding icon of the software application.” Contrary to Plaintiff’s contention, Figure

5 and 6 do not provide evidence of lexicography. To act as a lexicographer, a patentee “must

clearly express that intent in the written description.” Merck & Co., Inc. v. Teva Pharmaceuticals

USA, Inc., 395 F.3d 1364, 1370 (Fed. Cir. 2005). As the Federal Circuit has repeatedly held, this

requires that “the statement in the specification must have sufficient clarity to put one reasonably

skilled in the art on notice that the inventor intended to redefine the claim term.” Id. Plaintiff has

not pointed to any evidence that meets this standard. Accordingly, the Court rejects Plaintiff’s

construction.

        Turing to Defendant’s construction, Defendant contends that “mathematically upscaling”

means “using mathematical techniques to make a displayed image larger.” The parties originally

disputed whether the term should be limited to an image. Independent claims 1, 7, and 13 of the

’427 Patent recite that it is the “first information” that is mathematically upscaled, and not an




                                                  19
“image.” Similarly, the claims of the ’328 Patent do not recite mathematically upscaling an

“image,” but instead refer to “mathematically upscaling the first information.” ’328 at Patent at

claims 2, 9, and 16. Moreover, the specification does not indicate that “first information” is limited

to an “image.”

       Likewise, the prosecution history of the ’427 Patent and ’328 Patent indicate that the

examiner understood that the second information (i.e. the information that is “mathematically

upscaled”) need not be image data, but could also include text data. (Dkt. #38, Exhibit 4 at p. 143)

(describing, in the prior art, that “if an output from the corresponding task is text data (e.g. second

information), the text data may be displayed in a window in a font reduced inside at least in the

longer direction than a font used for normal display”); see also Dkt. #38, Exhibit 5 at p. 131).

Indeed, Defendant indicated during the Claim Construction Hearing that it no longer disputed the

“image” aspect of its construction, and agreed that the scope of the claims included “visual

elements.”

       Finally, the Court notes that the disputed terms are “mathematically upscaling,”

“upscaled,” and “scaling,” without any additional language. The parties’ constructions reads into

the terms a number of unnecessary elements. For example, the disputed terms do not recite an

“image,” “visual element,” “application screen,” “software application,” or “corresponding icon

of the software application.” In other words, the terms “upscaling” or “scaling” do not require the

additional language proposed by the parties. It is simply “increasing the size of,” with the

surrounding claim language providing the context on what is increased in size. Thus, the parties’

constructions are at best redundant of the claim language and unnecessarily confusing. During the

Claim Construction Hearing, the parties indicated that they generally agree with the Court’s

approach.




                                                  20
          The Court therefore hereby construes “mathematically upscaling” and “scaling” to mean

“increasing the size of.” The Court further construes “upscaled” to mean “with an increased

size.”

          B. “a second portion of the display screen and associated sensors, which is
             configured in a powered-off state and incapable of receiving user input”

      Disputed Term                  Plaintiff’s Proposal              Defendant’s Proposal
 “a second portion of the      “a second portion of the          “a second portion of the display
 display screen and            display screen and associated     screen and associated sensors,
 associated sensors,           sensors, wherein the display      both of which are in a state where
 which is configured in a      screen is in a state where no     no power is applied and not
 powered-off state and         power is applied and the          capable of detecting a touch from
 incapable of receiving        associated sensors are not used   the user”
 user input”                   to detect a touch from the
                               user”

(Dkt. #51, Exhibit 2 at p. 2). The parties submit that the phrase appears in Claims 1, 7, and 13 of

the ’427 Patent, and Claims 1, 8, and 15 of the ’328 Patent. (Dkt. #51, Exhibit 2 at p. 2).

                 1. The Parties’ Positions

          The parties dispute whether the phrase requires both the display screen and associated

sensors to be in a “powered-off state,” as Defendant contends, or whether the limitation

distinguishes between the display screen and touch sensors such that the display screen is powered-

off while the touch sensors stay on, as Plaintiff contends. Plaintiff argues that its construction

functionally separates the display screen from the associated sensors based upon the claims and

specification. (Dkt. #38 at p. 20) (citing ’427 Patent at 9:14–39; Dkt. #38, Exhibit 9 at 289:17–

291:9).

          Plaintiff contends that the entire premise of the claimed inventions is reducing the battery

drain of a display by powering-off a portion of the display. (Dkt. #38 at p. 20) (citing ’427 Patent

at 10:53–59, 4:57–59; ’328 Patent at 10:53–59, 4:56–58; Dkt. #38, Exhibit 9 at 291:12–292:15).

According to Plaintiff, a person of ordinary skill in the art would therefore understand that while



                                                  21
the display screen could be configured in a powered-off state, the associated sensors are not

powered off, but could be configured so as to be “incapable of receiving user input.” (Dkt. #38 at

p. 21) (citing Dkt. #38, Exhibit 11; Dkt. #38, Exhibit 12).

       Plaintiff also argues that the portions of the claim limitation in dispute were added to the

application that would become the ’427 Patent by the examiner in an Examiner’s Amendment on

October 4, 2013. (Dkt. #38 at p. 21) (citing Dkt. #38, Exhibit 4 at pp. 172–185). Plaintiff also

contends that the Examiner-Initiated Interview Summary (the “Summary”), which was also

included in the Examiner’s October 4, 2013 transmission, is also insightful. (Dkt. #38 at p. 22).

Plaintiff contends that the prosecution history suggests that the word “are” should be used in the

claim instead of “is.” (Dkt. #38 at p. 22).

       Plaintiff further argues that the specification discloses that the display screen is distinct and

apart from the associated sensors. (Dkt. #38 at p. 22) (citing ’427 Patent 9:14–38, Figure 1).

Plaintiff also contends that the testimony of Defendant’s expert suggests that implementation to

account for Defendant’s claim construction (i.e. turning off a portion of associated sensors) would

not have been apparent to one of ordinary skill in the art. (Dkt. #38 at p. 24) (citing Dkt. #38,

Exhibit 8 at 76:21–77:2, 79:24–80:8). Finally, Plaintiff argues that the associated sensors must

always be on to detect touch as “a portion of the display screen may be removed from the powered-

on state to the powered off state in response to user input.” (Dkt. #38 at p. 24) (citing ’427 Patent

at 4:57–59; ’328 Patent at 4:56–58).

       Defendant responds that the phrase “associated sensors” was added to the claims during

prosecution of both the ’427 and ’328 Patents. (Dkt. #39 at p. 25). Defendant argues that “is” still

refers to the second portion, but now the second portion includes both part of the display screen

and the sensors associated with that part of the display screen. (Dkt. #39 at p. 25). Defendant also




                                                  22
argues that the subsequent element mirrors the language in the first use of “a second portion,”

establishing that the term includes both part of the display screen and associated sensors. (Dkt. #39

at p. 26).

        Defendant further argues that during an Examiner Interview, the patentees proposed

amending the claims to require that touch sensors associated with a second portion of the display

screen be powered-off. (Dkt. #39 at p. 26) (citing Dkt. 38, Exhibit 4 at p. 185). Defendant contends

that the examiner amended the claims as proposed and then subsequently allowed the claims.

(Dkt. #39 at p. 26). Defendant argues that Plaintiff should not be permitted to escape its claim

amendment and prosecution history statements. (Dkt. #39 at p. 27). Defendant further contends

that to the extent Plaintiff believed there was an “error” in the claims it should have sought a

certificate of correction from the USPTO. (Dkt. #39 at pp. 27–28). Defendant also argues that it

is irrelevant whether the specification mandates that the screen and sensors be separate. (Dkt. #39

at p. 28). Defendant further argues that whether commercial products that selectively power off

sensors existed as of the filing date is not relevant. (Dkt. #39 at p. 29).

        Plaintiff replies that the display and the associated sensors each have separate functionality

(visual display vs. input sensor), and are not a single means. (Dkt. #45 at p. 6). According to

Plaintiff, the relevant inquiry is not whether the sensors could be turned off, but whether a person

of ordinary skill in the art would understand the claim term to refer to two separate aspects, display

and touch sensors. (Dkt. #45 at p. 6). Plaintiff contends that “[t]he patent is silent on turning off

sensors, and [Defendant] has not produced any evidence that turning off sensors was anywhere

near commonplace or would have been in a POSITA’s repertoire . . .” (Dkt. #45 at p. 6).

               2. Analysis

        The Court finds that the patentees clearly and unmistakably disclaimed embodiments that




                                                  23
distinguish between the display screen and touch sensors being separately powered off. “The

prosecution history (or file wrapper) limits the interpretation of claims so as to exclude any

interpretation that may have been disclaimed or disavowed during prosecution in order to obtain

claim allowance.” Standard Oil Co. v. Am. Cyanamid Co., 774 F.2d 448, 452 (Fed. Cir. 1985).

For prosecution disclaimer to arise, “the alleged disavowing actions or statements made during

prosecution [must] be both clear and unmistakable.” Omega Eng'g, Inc. v. Raytek Corp., 334 F.3d

1314, 1326 (Fed. Cir. 2003).

        The phrase “associated sensors” was added to the claims during prosecution of both the

’427 Patent and ’328 Patents. (Dkt. #38, Exhibit 4 at pp. 174–80; Dkt. #38, Exhibit 5 at pp. 191,

193, 195). The original limitation was “a second portion of the display screen, which is configured

in a powered-off state.” (Dkt. #38, Exhibit 4 at pp. 174–80). In the original form, “is” referred to

“the second portion” of the display screen. The element was amended to the following:

       “a second portion of the display screen and associated sensors, which is configured
       in a powered-off state and incapable of receiving user input.”

(Dkt. #38, Exhibit 4 at pp. 174–80) (emphasis in original). In this amended limitation, “is” still

refers to the second portion. However, now the second portion includes both part of the display

screen and the sensors associated with that part of the display screen.

        This understanding is also consistent with the surrounding claim language. In particular,

a subsequent element recites: “responsive to a user indication in the in the [sic] first portion, adding

the second portion to the available display area by transitioning the second portion to the powered-

on state to perform display functions and receive user input.” (Dkt. #38, Exhibit 4 at 176–77)

(emphasis added). Importantly, the subsequent element mirrors the language in the first use of “a

second portion,” which established that the term includes both the display screen and associated

sensors.



                                                  24
          The prosecution history further confirms that the disputed language should be construed to

require the associated sensors to be turned-off. Specifically, the claims of the then pending ’427

Patent were rejected under various prior art references. (Dkt. #38, Exhibit 4 at pp. 130–57). An

Examiner Interview was conducted on September 23, 2013. To overcome the rejections, the

patentees proposed amending the claims to require that the touch sensors associated with a second

portion of the display screen be powered-off. Specifically, the examiner indicated that the

“Applicant proposed amending claim language of claim 1, and other corresponding independent

claims to recite turning off touch detection sensors of the display screen which are incapable of

receiving user input in the second portion of the display screen.” (Dkt. #38, Exhibit 4 at p. 185)

(emphasis added).

          On October 4, 2013, the Examiner amended the claims to include the language discussed

above, further noting that authorization for the amendment was given by the patentee in a

telephone interview held on September 27, 2013. (Dkt. #38, Exhibit 4 at p. 176). The amended

claims were then subsequently issued. (Dkt. #38, Exhibit 4 at p. 204). While Plaintiff cites to this

portion of the prosecution history in its brief, it ignores the “turning off touch detection sensors”

language, and does not address how its construction is correct in light of this evidence. (Dkt. #38

at 22).

          Plaintiff argues that its construction functionally separates the display screen from the

associated sensors based upon the claims and specification. (Dkt. #38 at p. 20). Plaintiff’s

construction, however, directly contradicts the representations it made to the examiner during

prosecution. Plaintiff responds that there is an error in the Notice of Allowability, and that the

word “is” should have been changed to “are” for grammatical correctness and consistency with its

construction. (Dkt. #38 at p. 21). “A district court can correct a patent only if (1) the correction is




                                                  25
not subject to reasonable debate based on consideration of the claim language and the specification

and (2) the prosecution history does not suggest a different interpretation of the claims.” See e.g.,

Novo Industries, L.P. v. Micro Molds Corporation, 350 F.3d 1348, 1355 (Fed. Cir. 2003). Plaintiff

has provided no facts to meet either of these requirements.

        Plaintiff also argues that the specification discloses that the display screen is distinct and

apart from the associated sensors. (Dkt. #38 at pp. 22–23) (citing ’427 Patent at 9:14–38). Plaintiff

contends that “[t]here is absolutely no disclosure regarding powering-off touch” in its patents.

(Dkt. #38 at p. 23). Again, Plaintiff’s argument directly contradicts the prosecution history and

the statements made to the examiner when seeking allowance. Springs Window Fashions LP v.

Novo Indus., L.P., 323 F.3d 989, 995 (Fed. Cir. 2003) (“The public notice function of a patent and

its prosecution history requires that a patentee be held to what he declares during the prosecution

of his patent.”).

        Plaintiff also argues that the specification mandates that the screen and sensors be separate.

Notwithstanding, this does not mean that the touch sensors cannot be turned off when the screen

is turned off. More importantly, the specification discusses “valuable benefits such as extending

battery usage time as a result of the unused electricity saved by the dead portion of the screen. . . .”

’427 Patent at 5:3–6. The specification further indicates that the dead portion of the screen may

be used “as a grip surface to securely and conveniently use applications such as the camera, etc.”

Id. at 5:7–9. Likewise, the specification criticizes the prior art by stating that “improved hardware

such as brighter display screens and faster processors drains more battery power for each minute

that the multifunction device remains in use.” Id. at 1:37–41. These disclosures, particularly in

light of the prosecution history, reinforce the notion that touch sensors are powered-off in the non-

active portion to extend battery usage.




                                                  26
       Finally, Plaintiff argues that the associated sensors must always be on to detect touch as “a

portion of the display screen may be removed from the powered-on state to the powered off state

in response to user input.” (Dkt. #38 at p. 24) (citing ’427 Patent at 4:57–59; ’328 Patent at 4:56–

58). According to Plaintiff, Defendant’s construction “is therefore at odds with the patents, which

require that user input is constantly polled (and thus, not powered-off).” (Dkt. #38 at p. 24). The

Court disagrees.

       The portion of the ’427 Patent and ’328 Patent cited by Plaintiff addresses the situation

when a portion of the display screen is being turned from on to off. That is, the portion of the

display screen that the user interacts with is on – then, in response to user input – turns off. This

embodiment does not contradict Defendant’s construction because it does not speak to any

requirements in the off portion (i.e., as the interaction with the display occurs when that portion is

on).

        The Court therefore hereby construes “a second portion of the display screen and

associated sensors, which is configured in a powered-off state and incapable of receiving user

input” to mean “a second portion of the display screen and associated sensors, both of which

are in a state where no power is applied and not capable of detecting a touch from the user.”

       C. “removing the second portion from the available display area and returning the
          second portion to the powered-off state” and “based at least in part on whether
          the second portion is in a powered-on state”

       Disputed Term               Plaintiff’s Proposal                Defendant’s Proposal
 “removing the second        “removing the second portion       “removing the second portion
 portion from the            from the available display area    from the available display area
 available display area      and returning the display          and returning it to the powered-
 and returning the second    screen to the powered-off state    off state while the first portion
 portion to the powered-     while the first portion of the     remains on”
 off state”                  display screen remains on”




                                                 27
 “based at least in part on   “determined, at least in part, on “determined, at least in part, on
 whether the second           whether the second portion of     whether the second portion is in a
 portion is in a powered-     the display screen is in a state  state in which power is applied”
 on state”                    in which power is applied”

(Dkt. #51, Exhibit 2 at pp. 3–4). The parties submit that the phrase “removing the second portion

from the available display area and returning the second portion to the powered-off state” appears

in Claims 1, 8, and 15 of the ’328 Patent. (Dkt. #51, Exhibit 2 at p. 3). The parties submit that the

phrase “based at least in part on whether the second portion is in a powered-on state” appears in

Claims 2, 5, 8, 11, and 14 of the ’427 Patent, and Claims 1, 3, 5, 8, 10, 13, 15, and 17 of the ’328

Patent. (Dkt. #51, Exhibit 2 at pp. 3–4).

               1. The Parties’ Positions

       The dispute over the phrase “removing the second portion from the available display area

and returning the second portion to the powered-off state” is the same as the dispute over the

phrase “a second portion of the display screen and associated sensors, which is configured in a

powered-off state and incapable of receiving user input,” which was discussed above. Moreover,

the parties agree that the dispute over the phrase “based at least in part on whether the second

portion is in a powered-on state” is also the same. (Dkt. #38 at p. 29; Dkt. #39 at p. 38). During

the Claim Construction Hearing, the parties confirmed that these phrases should generally be

construed consistent with one another. As with the previous phrase, the parties dispute whether

the “second portion” should apply only to the display screen, as Plaintiff contends, or whether the

second portion also includes the “associated sensors,” as Defendant contends.

       Plaintiff argues that a person of ordinary skill in the art at the time of the invention would

have understood that the bright display screen “drains more battery power,” as would any

smartphone user. (Dkt. #38 at p. 28) (citing ’427 Patent at 1:37–40). Plaintiff contends that the

entire premise of the claimed inventions is reducing the battery drain of a display by powering-off



                                                 28
a portion of the display. (Dkt. #38 at p. 29). Plaintiff argues that the “sensor state, including

information obtained from the device’s various sensors and input control devices 116” are part of

the “[d]evice/global internal state 157” which is never described as being powered off in whole or

part, unlike the display. (Dkt. #38 at p. 29) (citing ’427 Patent at 10:53–59; 4:57–59; ’328 Patent

at 10:53–59, 4:56–58).

       Defendant responds that the antecedent basis for the claimed “second portion” includes

both the display screen and associated sensors. (Dkt. #39 at p. 36) (citing ’328 Patent at Claim 1).

Defendant argues that Plaintiff does not address the way the other elements in the claims use the

term “the second portion” to refer to both the part of the display and associated sensors. (Dkt. #39

at p. 37). Defendant contends that the first use of the term “a second portion” the claim recites

both the display screen and the associated sensors. (Dkt. #39 at p. 37) (citing ’328 Patent at Claim

1, 28:54–56). Defendant further contends that when the term “the second portion” is used later,

the display screen and associated sensors are not mentioned. (Dkt. #39 at p. 37) (citing ’328 Patent

at 29:57–60).

       Plaintiff did not include arguments for these phrases in its Reply Brief.

                2. Analysis

       The Court agrees with the parties that these phrases should be construed consistent with

the construction for the disputed phrase “a second portion of the display screen and associated

sensors, which is configured in a powered-off state and incapable of receiving user input.” The

disputed phrase “removing the second portion from the available display area and returning the

second portion to the powered-off state” appears in claims 1, 8, and 15. The claim language

indicates that the claimed “second portion” includes both the display screen and associated

sensors. For example, the relevant language of claim 1 of the ’328 Patent recites the following:




                                                29
       a second portion of the display screen and associated sensors, which is
       configured in a powered-off state and incapable of receiving user input;

       responsive to a user indication in the in the first portion, adding the second portion
       to the available display area by transitioning the second portion to the powered on
       state to perform display functions and receive user input;

       displaying second information in the second portion;

       receiving a graphical content data structure comprising content for display in the
       available display area;

       selecting elements of the graphical content data structure for display in the available
       display area based at least in part on whether the second portion is in a powered-
       on state; and

       responsive to a system event, removing the second portion from the available
       display area and returning the second portion to the powered-off state . . .

’328 Patent at claim 1 (emphasis added, term at issue italicized). As indicated above, the first use

of the term “a second portion” recites both the display screen and the associated sensors. When

the term “the second portion” is used later, the display screen and associated sensors are not

mentioned. This indicates that the patentee intended the “second portion” to include both the

display screen and associated sensors, and therefore they are not repeated. ’328 Patent at 28:57–

60 (“transitioning the second portion to the powered-on state to perform display functions and

receive user input”).

       Defendant argues that this is analogous to the issue in Haemonetics Corp. v. Baxter

Healthcare Corp., 607 F.3d 776 (Fed. Cir. 2010). The Court agrees. The term at issue in

Haemonetics was “centrifugal unit.” The claim’s preamble stated that the “centrifugal unit”

comprised “a centrifugal component and a plurality of tubes.” Later in the claim, the “centrifugal

unit” was recited, but the claim did not mention either the “centrifugal component” or the “plurality

of tubes.” The district court construed “centrifugal unit” to not include the “plurality of tubes,”

similar to Plaintiff’s argument here that “the second portion” does not include “associated



                                                 30
sensors.” The Federal Circuit reversed and held that the construction for “centrifugal unit” must

include both the “centrifugal component” and the “plurality of tubes” since it was required by the

antecedent basis for that term. Id. at 781-82 (“In this case, claim 16’s beginning and, in our view,

controlling language could hardly be clearer. Claim 16 states: ‘A centrifugal unit comprising a

centrifugal component and a plurality of tubes’ . . . The claim then further recites, not the

centrifugal component and not a centrifugal unit, but ‘the centrifugal unit’”). Accordingly, the

Court adopts Defendant’s construction for these terms.

       Plaintiff contends that the entire premise of the claimed inventions is reducing the battery

drain of a display by powering-off a portion of the display. (Dkt. #38 at p. 29). Plaintiff argues

that the “[d]evice/global internal state 157” is never described as being powered off in whole or

part, unlike the display. (Dkt. #38 at p. 29). The problem with Plaintiff’s argument is that it does

not address the actual claim language. Specifically, Plaintiff does not address the antecedent basis

issue for “the second portion,” and does not address the way the other elements in the claims use

the term “the second portion” to refer to both the part of the display and associated sensors.

Finally, the Court notes that the parties agree that the “first portion” remains on while a “second

portion” is returned to a powered-off state.

       The Court therefore hereby construes “removing the second portion from the available

display area and returning the second portion to the powered-off state” to mean “removing

the second portion from the available display area and returning it to the powered-off state

while the first portion remains on.” The Court further construes “based at least in part on

whether the second portion is in a powered-on state” to mean “determined, at least in part,

on whether the second portion is in a state in which power is applied.”

       D. “incapable of receiving user input”




                                                31
      Disputed Term                Plaintiff’s Proposal               Defendant’s Proposal
 “incapable of receiving     “unresponsive to user input”       “not capable of detecting a touch
 user input”                                                    from the user”

(Dkt. #51, Exhibit 2 at p. 3). The parties submit that the phrase appears in Claims 1, 7, and 13 of

the ’427 Patent, and Claims 1, 8, and 15 of the ’328 Patent. (Dkt. #51, Exhibit 2 at p. 3).

               1. The Parties’ Positions

       The parties dispute whether the term “incapable of receiving user input” should be

construed consistently with its use in the larger disputed limitation, as Defendant contends, or

whether the phrase should be construed to mean “unresponsive to user input,” as Plaintiff

contends. Plaintiff argues that its construction is “like” the phrase “not used to detect a touch from

the user,” which was a part of its construction for the previous limitation. (Dkt. #38 at p. 25).

According to Plaintiff, a person of ordinary skill in the art would understand that the limitation

“incapable of receiving user input” means “unresponsive to user input.” (Dkt. #38 at p. 25) (citing

Dkt. #38, Exhibit 9 at 301:19–302:15, 291:2–8). Plaintiff further argues that the associated sensors

must always be on to detect touch as “a portion of the display screen may be removed from the

powered-on state to the powered off state in response to user input.” (Dkt. #38 at p. 25) (citing

’427 Patent at 4:57–59; ’328 Patent at 4:56–58).

       Defendant responds that the term “incapable of receiving user input,” only occurs within

the larger disputed limitation, and is not found in the specification. (Dkt. #39 at p. 30). Defendant

argues that Plaintiff’s constructions are incompatible with the plain and ordinary meaning.

(Dkt. #39 at p. 31). According to Defendant, being capable of detecting a user’s touch input but

ignoring or not responding to the detected touch input is the opposite of being “incapable of

receiving user input,” as recited in the claims. (Dkt. #39 at p. 31). Defendant argues that Plaintiff

fails to explain how something that is “incapable of receiving user input” can “collect” the user




                                                 32
input that the claim requires it be “incapable of receiving.” (Dkt. #39 at p. 31).

       Plaintiff did not include arguments for this phrase in its Reply Brief.

               2. Analysis

       The term “incapable of receiving user input” only appears within the disputed phrase “a

second portion of the display screen and associated sensors, which is configured in a powered-off

state and incapable of receiving user input.” The term does not appear in the specification and is

only recited in the claims. Accordingly, the Court finds that the term should be construed exactly

the same as construed in the phrase “a second portion of the display screen and associated sensors,

which is configured in a powered-off state and incapable of receiving user input.” PODS, Inc. v.

Porta Stor, Inc., 484 F.3d 1359, 1366 (Fed. Cir. 2007) (“We apply a ‘presumption that the same

terms appearing in different portions of the claims should be given the same meaning unless it is

clear from the specification and prosecution history that the terms have different meanings at

different portions of the claims.’”) (internal citation omitted).

       Turning to Plaintiff’s construction, the Court rejects it because it would allow the “second

portion of the display screen and associated sensors” to be capable of detecting a user’s input, and

at the same time ignore or be nonresponsive to what was detected. The disputed phrase is

“incapable of receiving user input.” Being capable of detecting a user’s touch input is the exact

opposite of this language. Neither Plaintiff nor its expert explain how something that is “incapable

of receiving user input” can “collect” the user input that it must be “incapable of receiving.”

       Plaintiff argues that other claim language, namely “responsive to a user indication in the

first portion,” supports its construction. (Dkt. #38 at p. 25). This language, however, refers to user

indications in the recited “first portion,” the portion that is on. The phrase at issue relates to user

input in the recited “second portion,” the portion that is “incapable of receiving user input.”




                                                  33
Likewise, Plaintiff’s citation to ’427 Patent at 4:47–59 (and the identical disclosure in the ’328

Patent) is inapplicable. As discussed above, this excerpt deals with turning a portion of the display

from on to off – where the user input is made while that portion is on. See ’427 Patent at 4:47–59.

        Finally, Plaintiff’s expert asserts that it is “well-established principles in the field of

human-computer interaction hold that, in any valid interaction, a device must provide user-

perceivable feedback in response to user input.” (Dkt. #38 at p. 25). Plaintiff has not explained

why this is relevant. While Mr. Grant’s summary speaks to the meaning of “user input,” and the

quoted encyclopedia uses the word “input,” neither address the meaning or even use the phrase

“incapable of receiving user input,” the actual language in dispute.

        The Court therefore hereby construes “incapable of receiving user input” to mean “not

capable of detecting a touch from the user.”

       E. “graphical content data structure”

      Disputed Term                 Plaintiff’s Proposal              Defendant’s Proposal
 “graphical content data     “means for storing electronic      Not subject to 35 U.S.C. § 112(f)
 structure”                  data that represents various
                             visual elements of a software      “an organized collection of
                             application that can be            graphics data”
                             displayed on a display screen
                             (e.g. application icons and        Alternatively: indefinite
                             application screens)”

                             [35 USC 112(f) – the graphical
                             content data structure includes
                             content for display in the
                             available display area and is
                             stored within graphics module
                             132]

(Dkt. #51, Exhibit 2 at p. 3). The parties submit that the term appears in Claims 2, 5, 8, 11, and

14 of the ’427 Patent, and Claims 1, 3, 5, 8, 10, 13, 15, and 17 of the ’328 Patent. (Dkt. #51,

Exhibit 2 at p. 3).




                                                 34
               1. The Parties’ Positions

       The parties appear to dispute whether the term “graphical content data structure” should be

construed as a means-plus-function term, as Plaintiff contends. The parties also appear dispute

the proper construction for the term. However, at the Claim Construction Hearing Plaintiff stated

that it fundamentally does not disagree with Defendant regarding this term (i.e., that it should not

be subject to 35 U.S.C. § 112(f)). In its briefing, however, Plaintiff argues that the term itself

references a structure. (Dkt. #38 at p. 26). Plaintiff contends that the specification describes that

the graphical content data structure stores elements, including content for display in the available

display area. (Dkt. #38 at p. 26) (citing ’427 Patent at 5:22–27, 5:39–45, 17:60–67, 18:39–45; ’328

Patent at 5:21–26, 5:38–44, 17:58–65, 18:35–43). Plaintiff also contends that graphics module

132 is described, in some embodiments, as “stor[ing] data representing graphics to be used.”

(Dkt. #38 at p. 27) (citing ’427 Patent at 11:54–60). According to Plaintiff, the data stored within

graphics module 132 is plainly the “graphical content data structure.” (Dkt. #38 at p. 28).

       Defendant responds that its alternative argument regarding indefiniteness applies only if

the term is construed as a means-plus-function element under 35 U.S.C. § 112(f). (Dkt. #39 at

p. 33). Thus, Defendant’s primary argument is that Section 112(f) does not apply because the term

does not recite any functionality. (Dkt. #39 at p. 34). Defendant argues that a person of ordinary

skill in the art would understand that “graphical content data structure” refers to a data structure

that is used to organize graphical content. (Dkt. #39 at p. 35) (citing Dkt. #39, Exhibit 6 at ¶ 66).

       Plaintiff replies that Defendant’s construction of graphical content data structure is flawed

because a “data structure” is more than an “organized collection of data.” (Dkt. #45 at p. 6).

Plaintiff contends that Defendant ignores that its construction includes a function. (Dkt. #45 at

p. 6). Plaintiff also argues that Defendant did not address the type of unique data that is being

stored. (Dkt. #45 at p. 6).


                                                 35
               2. Analysis

        The Court finds that the term should not be construed under 35 U.S.C. § 112(f). There is

a presumption that claim terms without the word “means” are not construed under Section 112(f).

Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349 (Fed. Cir. 2015). The presumption is

rebuttable, but must be established by a preponderance of the evidence. Advanced Ground Info.

Sys., Inc. v. Life360, Inc., 830 F.3d 1341, 1347 (Fed. Cir. 2016). Here, Plaintiff has failed to

overcome the presumption.

        Specifically, Section 112(f) does not apply because the term does not recite any

functionality, which is a statutory requirement for a means-plus-function limitation. Lockheed

Martin Corp. v. Space Sys./Loral, Inc., 324 F.3d 1308, 1318 (Fed. Cir. 2003) (“A means-plus-

function limitation recites a function to be performed rather than definite structure or materials for

performing that function.”). Claim 2 of the ’427 Patent, which is representative of the issue, reads

as follows:

               2. The method of claim 1, further comprising:

               receiving a graphical content data structure comprising content for
               display in the available display area; and

               selecting elements of the graphical content data structure for display in
               the available display area based at least in part on whether the second
               portion is in a powered-on state.

’427 Patent at Claim 2 (emphasis added). As indicated, the recited “graphical content data

structure” in claim 2 is a noun contained within the method steps of the claim, and no functionality

is recited. Indeed, Plaintiff admits that “the term itself references a structure.” (Dkt. #38 at p. 26).

See Williamson, 792 F.3d at 1349 (stating that means-plus-function does not apply if “the words

of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite

meaning as the name for structure.”). Accordingly, the Court finds that Plaintiff has not overcome



                                                  36
the presumption, and that the term is not subject to 35 U.S.C. § 112(f).

       Having determined that the term is not subject to 35 U.S.C. § 112(f), the Court turns to the

intrinsic evidence to determine the proper construction.         The term “graphical content data

structure” is not explicitly defined in the specification. However, the specification does provide

insight on how a person of ordinary skill in the art would understand the term. Specifically, the

specification states that “[i]n some embodiments, a graphical content data structure including

content for display in the available display area is received, and elements of the graphical content

data structure are selected for display in the available display area based at least in part on whether

the second portion is in a powered-on state.” ’427 Patent at 5:22–27. Specific examples of display

elements include “a foreground content element” (’427 Patent at 5:39–45; ’328 Patent at 5:38–

44), and selected interface elements 725, a dial-pad and icons, and 825, a keyboard, (’427 Patent

at 17:60–67, 18:39–45; ’328 Patent at 17:58–65, 18:35–43), as shown in the red boxes in the

figures below:




                                                  37
’427 Patent at Figures 7 & 8 (annotated). Thus, the specification indicates that “graphical content

data structure” is a “structure containing elements for display.” During the Claim Construction

Hearing, the parties agreed that the data structure would be an organized collection. Because the

parties agree with this portion of Defendant’s construction, the Court will incorporate “organized

collection” into the construction for this term.

       Turning to Defendant’s construction, the Court does not adopt Defendant’s construction

because it based entirely on extrinsic evidence with no intrinsic support. Moreover, Defendant’s

construction removes the term “structure” from the claims entirely. Accordingly, the Court does

not adopt Defendant’s construction.

       The Court therefore hereby construes “graphical content data structure” to mean



                                                   38
“structure containing an organized collection of elements for display.”

       F. “unlock image”

      Disputed Term                 Plaintiff’s Proposal             Defendant’s Proposal
 “unlock image”              “a graphical, interactive user    “graphical image on the display
                             interface screen with which the   that may be used to unlock the
                             user interacts to unlock the      device””
                             device”

(Dkt. #51, Exhibit 2 at p. 4). The parties submit that the term appears in Claims 10 and 14 of the

’612 Patent. (Dkt. #51, Exhibit 2 at p. 4).

               1. The Parties’ Positions

       The parties dispute whether the term “image” requires construction. Plaintiff argues that

the term’s context in unasserted claim 9 is important to determining the claim’s meaning. (Dkt. #38

at p. 30). Plaintiff further argues that the proper construction should align with the definition

provided in the patent and prosecution history of “a graphical, interactive user-interface screen

with which the user interacts to unlock the device.” (Dkt. #38 at p. 30).

       Defendant responds that an “object” and a “screen” are very different. (Dkt. #39 at p. 39).

Defendant argues that Figure 35 illustrates an “unlock image 3550” displayed on a screen.

(Dkt. #39 at p. 39–40). Defendant contends that the distinction between an unlock image/object

and the screen is repeated again and again in the specification. (Dkt. #39 at p. 40) (citing ’612

Patent at 29:64–30:4). Defendant also contends that claim 9 indicates that the screen is different

from an object because it describes the ability to “continuously move the unlock image” across

the display by continuous contact with the screen. (Dkt. #39 at p. 40).

       Defendant further argues that there is no evidence in the specification or elsewhere that the

patentees intended the “unlock image” of other claims to contain all of the limitations recited in

claim 9. (Dkt. #39 at p. 42). Defendant also contends that Plaintiff’s construction is inconsistent




                                                39
with the specification, because it does not state or imply that an “unlock image” is a screen.

(Dkt. #39 at p. 42) (citing ’612 Patent at 29:64–65). Defendant next argues that Plaintiff’s

construction is also inconsistent with the prosecution history. (Dkt. #39 at 42) (citing Dkt. #38,

Exhibit 6 at pp. 72, 74–75, 249–50, 252–55). Defendant contends that the patentees amended

claims 1, 10, and 14 to introduce the “unlock image,” but did not amend those claims to include

any of the limitations regarding the unlock image recited in claim 9. (Dkt. #39 at p. 42).

       Defendant further argues that the specification indicates that the “unlock image” is an

“image on the display that may be used to unlock the device.” (Dkt. #39 at p. 43) (citing ’612

Patent at 29:64–65, 29:57–30:38). Defendant also contends that its construction is consistent with

other prior art references that were cited during prosecution. (Dkt. #39 at p. 43) (citing Dkt. #39,

Exhibit 19; Dkt. #38, Exhibit 6 at p. 282–84). Finally, Defendant argues that its construction is

consistent with how a person of ordinary skill in the art would interpret the phrase “unlock image.”

(Dkt. #39 at p. 44) (citing Dkt. #39, Exhibit 6 at ¶¶ 68-73).

               2. Analysis

       The Court finds that the term “unlock image” is unambiguous, is easily understandable by

a jury, and should be given its plain and ordinary meaning. Specifically, the surrounding claim

language provides context for the term “unlock image,” and indicates how a person of ordinary

skill in the art would interpret the term. For example, claim 10 of the ’612 Patent recites that the

portable phone includes a display, and that the “power management module” directs the display

to display a subset of a plurality of graphical indications. Claim 10 further recites that the subset

comprises an “unlock image” that may be to used transition the portable phone to an unlocked

state based upon receiving a unlock gesture from the user. This claim language is easily

understandable by a jury. Indeed, the parties’ constructions repeat that the unlock image is used




                                                 40
to unlock the device.

       Defendant contends that “[t]he distinction between an unlock image/object and the screen

is repeated again and again in the specification.” (Dkt. #39 at p. 40) (citing ’612 Patent at 29:64–

30:4). The Court agrees that the specification indicates that the “unlock image may be displayed

via the screen while the screen/device is in the lock state.” ’612 Patent at 29:64–30:4. An

embodiment of the “unlock image” is illustrated in Figure 35 as item 3550.




’612 Patent at Figure 35. However, Figure 35 is only one embodiment, and to the extent that

Defendant is attempting to limit the claims to this embodiment, the Court rejects Defendant’s

construction.

       It is well established that an inventor need not “embrace in the claims or describe in the

specifications all possible forms in which the claimed principle may be reduced to practice.” Smith


                                                41
v. Snow, 294 U.S. 1, 11 (1935); Nazomi Comm., Inc. v. Arm Holdings, PLC, 403 F.3d 1364, 1369

(Fed.Cir.2005) (stating that claims may embrace a “different subject matter than is illustrated in

the specific embodiments in the specification”). Moreover, “the mere fact that the specification

drawings depict a particular embodiment of the patent does not operate to limit the claims to that

specific configuration.” Anchor Wall Systems, Inc. v. Rockwood Retaining Walls, Inc., 340 F.3d.

1298, 1306-07 (Fed. Cir. 2003). To the extent that Defendant contends that the “image” cannot

be the size of the entire display (i.e., the screen), the Court rejects this argument. As discussed

above, the claims recite that the “unlock image” may be used to transition the phone from the

locked state to an unlocked state. This may be done with a number of different images and is not

limited to the one illustrated in Figure 35.

       Defendant argues that dependent claim 9 does not make sense if the “unlock image” is the

screen. The Court disagrees. Defendant is attempting to read a size limitation into the claims that

is not warranted or required. Moreover, claim 9 is a dependent claim, and is not asserted in this

case. To the extent that claim 9 implies a size requirement, it would be a further limitation of a

dependent claim that should not be read into the independent claims.

       Plaintiff contends that the term “unlock image” should “be defined almost exactly the way

it appears in claim 9.” The Court rejects Plaintiff’s construction for two reasons. First, as

discussed, claim 9 is a dependent claim. The intrinsic evidence does not indicate that the patentees

intended the “unlock image” of other claims to contain all of the limitations recited in claim 9.

Indeed, the fact that the patentees choose to place the specific limitations recited in claim 9 in a

dependent claim presumptively means that those limitations do not apply to the recitations in the

independent claims. Retractable Techs. v. New Med. Techs., No. 4:02-CV-34, 2004 WL 435054,

at *15 (E.D. Tex. Mar. 3, 2004) (“The Court rejects NMT’s attempt to import limitations from




                                                42
dependent claims into independent claims.”) (citing Sunrace Roots Enter. Co., LTD. v. SRAM

Corp., 336 F.3d 1298, 1303 (Fed. Cir. 2003)).

       Second, Plaintiff has failed to provide a persuasive reason to redraft the term “image” as

“screen.” There is no reason to replace the clear and unambiguous word “image.” As indicated

above, the Court agrees that an “image” can be displayed on an entire screen, but that does not

make an “image” a physical “screen.” Moreover, the term in claim 9 that Plaintiff is relying on to

support its construction is “object.” An “object” displayed on a “screen” is different than the

physical screen itself. Accordingly, having resolved the parties’ dispute, the Court finds that no

further construction is necessary. See U.S. Surgical Corp. v. Ethicon, Inc., 103 F.3d 1554, 1568

(Fed. Cir. 1997) (“Claim construction is a matter of resolution of disputed meanings and technical

scope, to clarify and when necessary to explain what the patentee covered by the claims, for use

in the determination of infringement. It is not an obligatory exercise in redundancy.”); see also O2

Micro Int'l Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351, 1362 (Fed. Cir. 2008) (“[D]istrict

courts are not (and should not be) required to construe every limitation present in a patent's asserted

claims.”).

       The Court therefore hereby construes “unlock image” to have its plain meaning.

                                          CONCLUSION

       The Court adopts the constructions set forth in this opinion for the disputed terms of the

patents-in-suit. The parties are ordered that they may not refer, directly or indirectly, to each

other’s claim construction positions in the presence of the jury. Likewise, the parties are ordered

to refrain from mentioning any portion of this opinion, other than the actual definitions adopted by

the Court, in the presence of the jury. Any reference to claim construction proceedings is limited

to informing the jury of the definitions adopted by the Court.




                                                  43
SIGNED this 16th day of March, 2020.




                          ___________________________________
                          AMOS L. MAZZANT
                          UNITED STATES DISTRICT JUDGE




                                       44
